 

 
Exhibit 10.47
 
KLA-TENCOR CORPORATION
AMENDED AND RESTATED 1997 EMPLOYEE STOCK PURCHASE PLAN
 
(as amended and restated as of November 17, 1998
and as subsequently amended to date (February 11, 2011))
 
 
The following constitute the provisions of the 1997 Employee Stock Purchase
Plan, as amended (the "Plan"), of KLA-Tencor Corporation (the "Company").
Certain definitions of terms used in the Plan are provided in Section 2 below.
This version of the Plan is effective for Offering Periods commencing on or
after January 1, 2010.
 
1.
PURPOSE

 
The purpose of the Plan is to provide employees of the Company and its
Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions (or other methods, to the extent
permitted by the Board pursuant to Section 6(a) below). It is the Company's
intention that the Plan qualify as an "Employee Stock Purchase Plan" under
Section 423 of the Code. The provisions of the Plan shall, accordingly, be
construed so as to extend and limit participation in a manner consistent with
the requirements of that section of the Code. The Plan will also be extended to
Employees of foreign Designated Subsidiaries subject to adjustments, in the sole
discretion of the Board of Directors, to take into account the requirements of
the local laws associated with the particular Subsidiary. These local
requirements may not provide the same favorable tax consequences as are
available to participants in the United States.
 
2.
DEFINITIONS

 
(a)"BOARD" shall mean the Board of Directors of the Company.
 
(b)"CODE" shall mean the Internal Revenue Code of 1986, as amended.
 
(c)"COMMON STOCK" shall mean the Common Stock, $.001 par value, of the Company.
 
(d)"COMPANY" shall mean KLA-Tencor Corporation, a Delaware corporation.
 
(e)"COMPENSATION" shall mean all amounts includable as "wages" subject to tax
under Section 3101(a) of the Code without applying the dollar limitation of
Section 3121(a) of the Code. Accordingly, Compensation shall include, without
limitation, salaries, commissions, bonuses and overtime. Compensation shall not
include reimbursements of expenses, allowances, or any amount deemed received
without the actual transfer of cash or any Company contributions or payments to
any trust, fund, or plan to provide retirement, pension, profit sharing, health,
welfare, death, insurance or similar benefits to or on behalf of such
Participant or any other payments not specifically referenced above, except to
the extent that the inclusion of any such item with respect to all Participants
on a nondiscriminatory basis is specifically approved by the Board.
 
(f)"CONTINUOUS STATUS AS AN EMPLOYEE" shall mean the absence of any interruption
or termination of service as an Employee. Continuous Status as an Employee shall
not be considered interrupted in the case of a leave of absence agreed to in
writing by the Company, provided that such leave is for a period of not more
than ninety (90) consecutive days or re-employment upon the expiration of such
leave is guaranteed by contract or statute.
 
(g)"DESIGNATED SUBSIDIARIES" shall mean the Subsidiaries which have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.
 
(h)"EMPLOYEE" shall mean any person, including an officer, who is customarily
employed for at least 20 hours per week and more than five months in a calendar
year by the Company or one of its Designated Subsidiaries.
 
(i)"ENROLLMENT DATE" shall mean the first day of each Offering Period.
 
(j)"EXERCISE DATE" shall mean (i) June 30 of each year for each Offering Period
that commences on the first trading day on or after January 1 and
(ii) December 31 of each year for each Offering Period that commences on the
first trading day on or after July 1.

 

--------------------------------------------------------------------------------

 

 
(k)"OFFERING PERIOD" shall mean a period of six (6) months commencing on the
first trading day on or after January 1 (ending on June 30) and on the first
trading day on or after July 1 (ending on December 31) of each year during which
an option granted pursuant to the Plan may be exercised.
 
(l)"PLAN" shall mean this Amended and Restated 1997 Employee Stock Purchase
Plan.
 
(m)"SUBSIDIARY" shall mean a corporation, domestic or foreign, of which not less
than fifty percent (50%) of the voting shares are held by the Company or a
Subsidiary, whether or not such corporation now exists or is hereafter organized
or acquired by the Company or a Subsidiary.
 
3.
ELIGIBILITY

 
(a)Any Employee who shall be employed by the Company or one of its Designated
Subsidiaries on a given Enrollment Date and who has been so employed for at
least 30 consecutive days immediately prior to such date shall be eligible to
participate in the Plan, subject to limitations imposed by Section 423(b) of the
Code or other applicable local law. The Board, in its discretion, from time to
time, may, prior to an Enrollment Date for all options to be granted on such
Enrollment Date, determine (on a uniform and nondiscriminatory basis) the
Employees who will or will not be eligible to participate in the Plan consistent
with Section 423(b)(4) of the Code.
 
(b)Any provisions of the Plan to the contrary notwithstanding, no Employee shall
be granted an option under the Plan (i) if, immediately after the grant, such
Employee (or any other person whose stock would be attributed to such Employee
pursuant to Section 424(d) of the Code) would own stock and/or hold outstanding
options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or of any
Subsidiary, or (ii) which permits such Employee's rights to purchase stock under
all employee stock purchase plans of the Company and its Subsidiaries to accrue
at a rate which exceeds US$25,000 of fair market value of such stock (determined
at the time such option is granted) for each calendar year in which such option
is outstanding at any time.
 
4.
OFFERING PERIODS

 
The Plan shall be implemented by consecutive Offering Periods with a new
Offering Period commencing on the first trading day on or after January 1 and
July 1 of each year, or as otherwise determined by the Board, until the Plan is
terminated in accordance with Section 19 hereof. The Board shall have the power
to change the duration of Offering Periods, not to exceed twenty-seven (27)
months, with respect to future offerings without stockholder approval if such
change is announced at least fifteen (15) days prior to the scheduled beginning
of the first Offering Period to be affected.
 
5.
PARTICIPATION

 
(a)An eligible Employee may become a participant in the Plan by completing a
subscription agreement authorizing payroll deductions on the form provided by
the Company and filing it with the Company's Plan administrator (or its
designate) during the open enrollment period prior to the applicable Enrollment
Date, unless a later time for filing the subscription agreement is set by the
Board for all eligible Employees with respect to a given Offering Period.
 
(b)Payroll deductions for a participant shall commence on the first payroll date
following the Enrollment Date and shall end on the last payroll date in the
Offering Period to which such authorization is applicable, unless sooner
terminated by the participant as provided in Section 10.
 
6.
PAYROLL DEDUCTIONS

 
(a)At the time a participant files his subscription agreement, he shall elect to
have payroll deductions made on each pay date during the Offering Period in an
amount equal to a whole number percentage (not less than one percent (1%) and
not exceeding ten percent (10%)) of the Compensation which he receives on each
pay date during the Offering Period, and the aggregate of such payroll
deductions during the Offering Period shall not exceed ten percent (10%) of his
aggregate Compensation during said Offering Period. If the Board determines that
payroll deductions are not feasible in a particular country outside the United
States, the Board may permit an eligible participant to participate in the Plan
by an alternative means, such as by check; however, the rate of contributions
may not exceed any whole number percentage (as determined by the Board) of the
participant's aggregate Compensation up to ten percent (10%) (or such greater
percentage, as specified by the Board) to apply to an Offering Period.
 
(b)All payroll deductions made by a participant shall be credited to his account
under the Plan. A participant may

 

--------------------------------------------------------------------------------

 

not make any additional payments into such account, except as provided under
Section 6(a).
 
(c)The deduction rate so authorized shall continue in effect for the entire
Offering Period, unless the participant shall reduce such rate by filing the
appropriate form with the Plan Administrator (or its designate). The reduced
rate shall become effective as soon as practicable following the filing of such
form.
 
(d)Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) herein, the Company may
automatically decrease a participant's payroll deductions to zero percent (0%)
at such time during any Offering Period which is scheduled to end during the
current calendar year. Payroll deductions shall recommence at the rate provided
in such participant's subscription agreement at the beginning of the first
Offering Period which is scheduled to end in the following calendar year, unless
terminated by the participant as provided in Section 10.
 
7.
GRANT OF OPTION

 
(a)On the Enrollment Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to purchase on
the applicable Exercise Date for the Offering Period (at the per share option
price) up to a number of shares of the Company's Common Stock determined by
dividing such Employee's payroll deductions accumulated during such Offering
Period by eighty-five percent (85%) of the fair market value of a share of the
Company's Common Stock on the Enrollment Date or on the Exercise Date, whichever
is lower; provided that (i) the number of shares subject to the option shall not
exceed two hundred percent (200%) of the number of shares determined by dividing
ten percent (10%) of the Employee's Compensation over the Offering Period by
eighty-five percent (85%) of the fair market value of a share of the Company's
Common Stock on the Enrollment Date and (ii) notwithstanding anything to the
contrary set forth herein, in no event will an eligible Employee be permitted to
purchase during each Offering Period more than five thousand (5,000) shares of
the Company's Common Stock (subject to any adjustment pursuant to Section 18),
in each case subject to the limitations set forth in Sections 3(b) and 12
hereof. The Administrator may, for future Offering Periods, increase or
decrease, in its absolute discretion, the maximum number of shares of the
Company's Common Stock that an eligible Employee may purchase during each
Offering Period. Fair market value of a share of the Company's Common Stock
shall be determined as provided in Section 7(b) herein.
 
(b)The option price per share of the shares offered in a given Offering Period
shall be the lower of: (i) eighty-five percent (85%) of the fair market value of
a share of the Common Stock of the Company on the Enrollment Date; or
(ii) eighty-five percent (85%) of the fair market value of a share of the Common
Stock of the Company on the applicable Exercise Date. The option price per share
may be determined for subsequent Offering Periods by the Board subject to
compliance with Section 423 of the Code (or any successor rule or provision or
any other applicable law, regulation or stock exchange rule) or pursuant to
Section 19. The fair market value of the Company's Common Stock on a given date
shall be determined by the Board in its discretion; provided, however, that
where there is a public market for the Common Stock, the fair market value per
share shall be the closing price of the Common Stock for such date, as reported
by the NASDAQ Stock Market. If a closing price is not available for an
Enrollment Date or an Exercise Date, the fair market value of a share of the
Common Stock of the Company on such date shall be the closing price of a share
of the Common Stock of the Company on the last trading day prior to such date.
 
8.
EXERCISE OF OPTION

 
Unless a participant withdraws from the Plan as provided in Section 10, his
option for the purchase of shares will be exercised automatically on each
Exercise Date, and the maximum number of full shares subject to his option will
be purchased for him at the applicable option price with the accumulated payroll
deductions in his account. During his lifetime, a participant's option to
purchase shares hereunder is exercisable only by him. Any amount remaining in
the participant's account after an Exercise Date shall be refunded to the
participant.
 
9.
DELIVERY

 
As promptly as practicable after each Exercise Date, the Company shall arrange
the delivery to each participant, as appropriate, of a certificate representing
the shares (or electronic delivery of such shares) purchased upon exercise of
his option.
 
10.
WITHDRAWAL; TERMINATION OF EMPLOYMENT

 
(a)A participant may withdraw all but not less than all of the payroll
deductions credited to his account under the Plan at any time by giving written
notice to the Company. All of the participant's payroll deductions credited to
his account will be paid to him as soon as practicable after receipt of his
notice of withdrawal and his participation in the Plan will be automatically
terminated, and no further payroll deductions for the purchase of shares will be
made. Payroll deductions will not resume on behalf of a participant who has
withdrawn from the Plan unless written notice is delivered to the Company within
the open

 

--------------------------------------------------------------------------------

 

enrollment period preceding the commencement of an Offering Period directing the
Company to resume payroll deductions.
 
(b)Upon termination of the participant's Continuous Status as an Employee prior
to the Exercise Date of an Offering Period for any reason, including retirement
or death, the payroll deductions credited to the participant's account will be
returned to the participant or, in the case of death, to the person or persons
entitled thereto under Section 14, and such participant's option will be
automatically terminated.
 
(c)If an Employee fails to maintain Continuous Status as an Employee for at
least 20 hours per week during an Offering Period in which the Employee is a
participant, he will be deemed to have elected to withdraw from the Plan and the
payroll deductions credited to his account will be returned to him and his
option terminated.
 
(d)A participant's withdrawal from an Offering Period will not have any effect
upon his eligibility to participate in a succeeding Offering Period or in any
similar plan which may hereafter be adopted by the Company.
 
11.
INTEREST

 
No interest shall accrue on the payroll deductions of a participant in the Plan.
 
12.
STOCK

 
(a)Subject to adjustment as provided in Section 18, the maximum aggregate number
of shares of the Company's Common Stock which shall be made available for sale
under the Plan as of November 17, 1998 shall be 1,200,000, increased on the
first day of each fiscal year of the Company beginning on and after July 1, 1999
by a number of shares of the Company's Common Stock equal to the lesser of (i)
2,000,000 shares, or (ii) the number of shares which the Company estimates
(based on the previous 12-month period) it will be required to issue under the
Plan during the forthcoming fiscal year. Subject to adjustment as provided in
Section 18, shares issuable under the Plan shall consist of authorized but
unissued or reacquired shares of the Company's Common Stock or any combination
thereof. If on a given Exercise Date the number of shares with respect to which
options are to be exercised exceeds the number of shares then available, the
Company shall make a pro rata allocation of the shares remaining available for
option grant in as uniform a manner as shall be practicable and as it shall
determine to be equitable. In such event, the Company shall give written notice
of such reduction of the number of shares subject to the option to each Employee
affected thereby and shall similarly reduce the rate of payroll deductions, if
necessary.
 
(b)The participant will have no interest or voting right in shares covered by
his option until such option has been exercised.
 
(c)Shares to be delivered to a participant under the Plan will be registered in
the name of the participant or in the name of the participant and his or her
spouse.
 
13.
ADMINISTRATION

 
The Plan shall be administered by the Board of Directors of the Company or a
committee appointed by the Board. The Board may delegate routine matters to
management. The administration, interpretation or application of the Plan by the
Board, its committee or their respective delegates shall be final, conclusive
and binding upon all participants.
 
Members of the Board who are eligible Employees are permitted to participate in
the Plan, provided that:
 
(a)Members of the Board who are eligible to participate in the Plan may not vote
on any matter affecting the administration of the Plan or the grant of any
option pursuant to the Plan.
 
(b)If a committee is established to administer the Plan, no member of the Board
who is eligible to participate in the Plan may be a member of the committee.
 
14.
DESIGNATION OF BENEFICIARY (FOR EMPLOYEES IN THE UNITED STATES ONLY)

 
The provisions of this Section 14 apply only to participants in the United
States:
 
(a)A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant's account under the
Plan in the event of such participant's death subsequent to the end of the
Offering Period but prior to delivery to him of such shares and cash. In
addition, a participant may file a written designation of a beneficiary who is

 

--------------------------------------------------------------------------------

 

to receive any cash from the participant's account under the Plan in the event
of such participant's death prior to the end of an Offering Period.
 
(b)Such designation of beneficiary may be changed by the participant at any time
by written notice. In the event of the death of a participant and in the absence
of a beneficiary validly designated under the Plan who is living at the time of
such participant's death, the Company shall deliver such shares and/or cash to
the executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares and/or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.
 
15.
TRANSFERABILITY

 
Neither payroll deductions credited to a participant's account nor any rights
with regard to the exercise of an option or to receive shares under the Plan may
be assigned, transferred, pledged or otherwise disposed of in any way (other
than by will, the laws of descent and distribution or as provided in Section 14
hereof) by the participant. Any such attempt at assignment, transfer, pledge or
other disposition shall be without effect, except that the Company may treat
such act as an election to withdraw funds in accordance with Section 10.
 
16.
USE OF FUNDS

 
All payroll deductions received or held by the Company under the Plan may be
used by the Company for any corporate purpose, and the Company shall not be
obligated to segregate such payroll deductions (unless otherwise required by
local law).
 
17.
REPORTS

 
Individual accounts will be maintained for each participant in the Plan.
Statements of account will be given to participating Employees semi-annually
promptly following each Exercise Date, which statements will set forth the
amounts of payroll deductions, the per share purchase price, the number of
shares purchased and the refunds, if any.
 
18.
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

 
Subject to any required action by the stockholders of the Company, the number of
shares of Common Stock covered by each option under the Plan which has not yet
been exercised (including the increase set forth in Section 12 hereof) and the
number of shares of Common Stock which have been authorized for issuance under
the Plan but have not yet been placed under option (collectively, the
"Reserves"), as well as the price per share of Common Stock covered by each
option under the Plan which has not yet been exercised, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split or the payment of a stock dividend (but only
on the Common Stock) or any other increase or decrease in the number of shares
of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been "effected without receipt of consideration."
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein, no
issue by the Company of shares of stock of any class, or securities convertible
into shares of stock of any class, shall affect, and no adjustment by reason
thereof shall be made with respect to, the number or price of shares of Common
Stock subject to an option.
 
In the event of the proposed dissolution or liquidation of the Company, the
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board. In the event of a
proposed sale of all or substantially all of the assets of the Company, or the
merger of the Company with or into another entity, the Board, in its sole
discretion, may provide that (i) each option under the Plan shall be assumed,
(ii) an equivalent option shall be substituted by such successor entity or a
parent or subsidiary of such successor entity, or in lieu of such assumption or
substitution, that the participant shall have the right to exercise the option,
including shares as to which the option would not otherwise be exercisable, or
(iii) the Plan shall terminate and a shortened Offering Period will take place
with a purchase occurring on a date determined by the Board or a participant's
contributions returned.
 
The Board may, if it so determines in the exercise of its sole discretion, also
make provision for adjusting the Reserves, as well as the price per share of
Common Stock covered by each outstanding option, if the Company effects one or
more reorganizations, recapitalizations, rights offerings or other increases or
decreases of the shares of its outstanding Common Stock, and if the Company is
being consolidated with or merged into any other corporation.
 
19.
AMENDMENT OR TERMINATION


 

--------------------------------------------------------------------------------

 

 
The Board may at any time terminate or amend the Plan. No such termination can
affect options previously granted, nor may an amendment make any change in any
option theretofore granted which adversely affects the rights of any
participant, nor may an amendment be made without prior approval of the
stockholders of the Company if such amendment is required by law or otherwise to
be approved by the stockholders.
 
Amendments to the Code which impact the Plan shall be automatically implemented
without further action by the Board unless such amendments require independent
action by either the Board or the stockholders.
 
    In the event the Board determines that the ongoing operation of the Plan may
result in unfavorable financial accounting consequences to the Company, the
Board may in any manner it determines, in its sole discretion, and, to the
extent necessary or desirable, modify or amend the Plan to reduce or eliminate
such accounting consequence including, but not limited to altering the purchase
price for any Offering Period including an Offering Period underway at the time
of the change in purchase price. Such modifications or amendments shall not
require stockholder approval or the consent of any Plan participants.
 
20.
NOTICES

 
All notices or other communications by a participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.
 
21.
STOCKHOLDER APPROVAL

 
Continuance of the Plan shall be subject to approval by the stockholders of the
Company within 12 months before or after the date the Plan is adopted. If such
stockholder approval is obtained at a duly held stockholders meeting, it may be
obtained by the affirmative vote of the holders of a majority of the outstanding
shares of the Company present or represented and entitled to vote thereon, which
approval shall be:
 
(a)     (i) solicited substantially in accordance with Section 14(a) of the
Securities Exchange Act of 1934, as amended (the "Act") and the rules and
regulations promulgated thereunder, or
 
(ii) solicited after the Company has furnished in writing to the holders
entitled to vote substantially the same information concerning the Plan as that
which would be required by the rules and regulations in effect under
Section 14(a) of the Act at the time such information is furnished; and
 
(b)    obtained at or prior to the first annual meeting of stockholders held
subsequent to the first registration of Common Stock under Section 12 of the
Act.
 
In the case of approval by written consent, it must be obtained by the unanimous
written consent of all stockholders of the Company.
 
22.
CONDITIONS UPON ISSUANCE OF SHARES

 
Shares shall not be issued with respect to an option unless the exercise of such
option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange upon which the shares may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.
 
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
 
23.
RULES FOR FOREIGN JURISDICTIONS

 
Notwithstanding any provision to the contrary in this Plan, the Board may adopt
rules or procedures relating to the operation and administration of the Plan to
accommodate the specific requirements of local laws and procedures. Without
limiting the generality of the foregoing, the Board is specifically authorized
to adopt rules and procedures regarding the definition of Compensation, handling
of payroll deductions, making of contributions to the Plan in forms other than
payroll deductions,

 

--------------------------------------------------------------------------------

 

establishment of bank or trust accounts to hold payroll deductions, payment of
interest, conversion of local currency, obligations to pay payroll tax,
withholding procedures and delivery of shares which vary with local
requirements.
 

 